Citation Nr: 0637084	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Entitlement to an initial evaluation greater than 10 percent 
for residuals of a right ankle sprain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran reportedly had active service from January 1989 
to March 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in New Orleans, Louisiana (RO), which granted 
service connection for residuals of a right ankle sprain and 
assigned a 10 percent evaluation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the evaluation of the disability.  In the 
present appeal, the appellant was provided with notice in a 
March 2002 letter of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an increased rating for the disability 
on appeal.  

As an increased rating is the subject of the present appeal, 
on remand proper notice is required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
about what is necessary to establish a higher rating, 
including the rating criteria.  Such notice must be provided 
prior to the adjudication of this issue.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development:  

1.   The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to establish a 
higher evaluation for his service-
connected residuals of a right ankle 
sprain;   

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of the benefit sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


